                                                                          I

                       IN nm UNITED STATES DISTRICT COURT
                   FOR nm EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:12-CR-63-D



UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )                ORDER
                                              )
KELVIN SNEAD,                                 )
                                              )
                          Defendant.          )


       Kelvin Snead moved for early termination of supervised. See [D.E. 170, 171 ]. The United

States shall file a response not later than October 8, 2021,

       SO ORDERED. This ..&l_ day of September,l 2021.
                                                               I




                                                          ~1vi:Rm
                                                          United States District Judge




           Case 5:12-cr-00063-D Document 172 Filed 09/21/21 Page 1 of 1
